IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                  : No. 146
                                        :
REAPPOINTMENT TO THE                    : DISCIPLINARY RULES
                                        :
PENNSYLVANIA INTEREST ON                :
                                        :
LAWYERS TRUST ACCOUNT                   :
                                        :
BOARD                                   :




                                      ORDER


PER CURIAM


            AND NOW, this 26th day of September, 2016, Alan M. Feldman, Esquire,

Philadelphia, is hereby reappointed as a member of the Pennsylvania Interest on

Lawyers Trust Account Board for a term expiring November 1, 2019.